USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1424                        JAMES MACFARLANE,                      Plaintiff, Appellant,                                v.                           BERYL RICH,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE       [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]                              Before                     Selya, Stahl and Lynch,                        Circuit Judges.                                                                     James MacFarlane on brief pro se.     Diane M. Gorrow and Soule, Leslie, Kidder, Sayward & Loughmanon Motion for Summary Disposition for appellee.October 13, 1998                                                                                                                         Per Curiam.  James MacFarlane appeals pro se from the    district court's dismissal of his complaint pursuant to    Fed.R.Civ.P. 12(b)(6).  MacFarlane concedes that the district    court properly dismissed the complaint on the grounds that it    1) fails to adequately allege state action and 2) fails to    state a cause of action under New Hampshire law because the    contested alimony order has not yet been overturned in state    court. We affirm the dismissal of the complaint on those two    grounds. See Loc. R. 27.1.